Citation Nr: 0335447	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-06 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for headaches, 
currently rated as 30 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1986 to April 
1989, and from July 1991 to January 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied an increased rating for his service-connected 
headaches, and a total disability rating based on individual 
unemployability.  In a March 2002 written statement, the 
veteran wrote that he disagreed "with the decision that was 
made by the VA"; no specific issue was specified.  However, 
in an accompanying memorandum, the veteran's accredited 
representative stated that the veteran wished to appeal only 
the issue of entitlement to an increased rating for migraine 
headaches.  He was provided an April 2002 Statement of the 
Case on this issue, and responded with a May 2002 VA Form 9, 
perfecting his appeal of this issue.  

On his May 2002 VA Form 9, the veteran also expressed 
disagreement with the denial of a total disability rating 
based on individual unemployability.  This issue will be the 
subject of the remand that follows this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran's headaches occur 3-7 times per week, last 
from two hours to all day, and result in severe economic 
inadaptability.  




CONCLUSION OF LAW

The criteria for the award of an increased rating, to 50 
percent and no higher, for the veteran's service-connected 
headaches have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the April 2002 
Statement of the Case, the veteran has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain.  The veteran has reported that he 
receives medical care at the VA medical center in Knoxville, 
TN, and these records were obtained.  Medical records were 
also obtained from the Social Security Administration.  
Private medical records have been obtained from the Knoxville 
Neurology Clinic, St. Mary's Health Systems, Summit Medical 
Group, J.W.D., M.D., and R.C., M.D.  The veteran has not 
otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  
Finally, he has been afforded a recent VA medical examination 
in conjunction with his claim; for these reasons, his appeal 
is ready to be considered on the merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  In the 
present case, the veteran was first sent a letter in February 
2000 detailing the evidence that was necessary to 
substantiate his claim.  The veteran has had over a year 
since this letter was issued to submit additional evidence, 
and he in fact has done so; therefore, there is no indication 
that further delaying adjudication of the veteran's appeal 
would serve his interests.  

The veteran seeks a disability rating in excess of 30 percent 
for his service-connected headaches.  Disability evaluations 
are based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2003).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2003).  

The veteran's headaches are rated under Diagnostic Code 8100, 
for migraine headaches.  A 30 percent rating is warranted 
when there are migraines with prostrating attacks occurring 
on average once a month over the last several months.  A 50 
percent evaluation is warranted if with very frequent, 
completely prostrating and prolonged attacks, productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2003).  For the reasons to be discussed 
below, an increased rating, to 50 percent and no higher, is 
warranted for the veteran's migraine headaches.  

In an August 1997 rating decision, the veteran was awarded 
service connection for headaches.  A 30 percent initial 
rating was assigned, effective from February 25, 1996.  He 
subsequently filed a July 1999 claim for an increased rating 
for his service-connected disability.  

In September 1998, the veteran was awarded Social Security 
Disability benefits based, in part, on his migraine 
headaches.  Hypertension and obesity were also noted by the 
Social Security Administration as factors preventing the 
veteran from maintaining employment.  

The veteran was examined by VA personnel in September 2000.  
He reported headaches occurring daily, sometimes awakening 
him.  He reported no vomiting, photophobia, or prodrome 
(early symptoms), but he reported some nausea.  His headaches 
last from two hours to all day.  He takes Fioricet, which 
does seem to help.  The veteran has not worked since August 
1996, and receives Social Security disability benefits.  On 
physical examination he was fully oriented, with sensation 
intact and patellar reflexes 2+ bilaterally.  According to 
the examiner, the veteran's headaches would result in a 
"definite functional limitation to his ability to work due 
to pain."  

The veteran has also submitted private medical records from 
J.W.D., M.D., and R.C., M.D.  These doctors characterized the 
veteran's headaches as severe and unresponsive, or minimally 
responsive, to medication.  He continues to receive ongoing 
medication and treatment from these private physicians.  

Based on the above, the Board finds sufficient evidence to 
support the award of a 50 percent rating for migraine 
headaches.  According to the medical evidence, the veteran's 
headaches occur 3-7 times per week, and can last up to the 
entire day.  Both the duration and frequency of the veteran's 
headaches result in "definite functional limitation to his 
ability to work," according to a VA examiner.  Social 
Security Administration records confirm that the veteran 
hasn't worked since 1996, at least in part due to his 
headaches.  Based on this finding of significant economic 
inadaptability, and in light of 38 C.F.R. §§ 4.3 and 4.7, the 
Board finds that a 50 percent rating is warranted.  

A 50 percent rating is the maximum schedular rating available 
under Diagnostic Code 8100.  Nevertheless, the veteran may be 
eligible for assignment of a higher evaluation for on an 
extra-schedular basis under 38 C.F.R. § 3.321(b)(1) (2003), 
if the evidence reflects such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  In such a case, the RO is 
required to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment 
of an extra-schedular evaluation commensurate with the 
average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) 
(2003); see Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In the absence of evidence of factors such as those 
identified above, the Board would not be required to remand 
the case for compliance with the procedures set forth in the 
regulation.  Id; see also Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996). 

As regards the veteran's headaches, this disability clearly 
has not required either frequent hospitalization or medical 
treatment beyond the norm for similar disabilities.  
Moreover, the medical evidence does not establish that the 
headaches alone, have resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluations).  While his headaches have been characterized by 
medical examiners as severe, they do not appear to be outside 
the norm of similarly rated disabilities; that is, the 
medical evidence does not reflect that his migraine headaches 
are exceptional or unusual.  Indeed, the rating criteria for 
the currently assigned 50 percent evaluation under Diagnostic 
Code 8100 for headaches clearly contemplates "very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability."  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2003).  Admittedly, the veteran's 
tension headaches make employment difficult; however, a high 
rating, such as the 50 percent rating currently afforded him, 
is itself a recognition of this fact.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The Board also observes 
that according to the September 1998 Social Security 
Administration decision, the veteran's nonservice-connected 
obesity and hypertension also contribute to his inability to 
maintain employment.  Therefore, there is no evidence that 
his headaches, in and of themselves, render him unemployable.  

Based on the above, the Board finds an increased rating of 50 
percent, and no higher, is warranted for the veteran's 
migraine headaches.  As a preponderance of the evidence is 
against the award of an extraschedular rating in excess of 50 
percent, the benefit of the doubt doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to a disability rating of 50 percent for the 
veteran's service-connected migraine headaches is granted.  


REMAND

In a February 2002 rating decision, the veteran was denied a 
total disability rating based on individual unemployability.  
Within his May 2002 VA Form 9, the veteran continued to 
assert that he is unable to work due to his service-connected 
disabilities.  Because the veteran continued to assert, 
within a year following the initial denial by the RO, that a 
total disability rating is warranted, his statement is 
accepted as a Notice of Disagreement by the Board.  
Accordingly, the Board concludes that because a timely Notice 
of Disagreement regarding this issue has been submitted, a 
remand is required in order for the RO to provide the veteran 
a Statement of the Case.  The U.S. Court of Appeals for 
Veterans Claims (hereinafter Court) held in Manlincon v. West 
[12 Vet. App. 238 (1999)], that, when a notice of 
disagreement has been timely filed, the Board should remand, 
rather than refer, the issue to the RO for the issuance of a 
Statement of the Case.  See Manlincon v. West, 12 Vet. 
App. 238 (1999); see also 38 U.S.C.A. § 7105(d)(1) (West 
2002).  Thereafter, the veteran must submit a timely 
substantive appeal in order for this issue to be perfected 
for appeal to the Board.  See 38 U.S.C.A. § 7105 (West 2002).  

Therefore, in light of the above, this claim is remanded for 
the following additional development:  

The RO should also issue a Statement of 
the Case regarding the issue of 
entitlement to a total disability 
rating based on individual 
unemployability.  The appellant and his 
representative are hereby notified 
that, following the receipt of the 
Statement of the Case concerning this 
issue, a timely substantive appeal must 
be filed if appellate review by the 
Board is desired.  If and only if a 
timely substantive appeal is filed 
should this issue be returned to the 
Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action, other than as 
spelled out within this remand, until he is notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



